Citation Nr: 0732268	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-36 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured right leg.

2.  Entitlement to service connection for compensation 
purposes for a dental condition.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for disability of the 
spine.

5.  Entitlement to service connection for hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.

7.  Entitlement to a compensable rating for psoriasis.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case has been advanced on the Board's docket.

A statement that was submitted by the veteran's spouse was 
received by the Board in August 2007.  The statement 
indicates that the veteran wishes to:  contest an overpayment 
and apply for a waiver of an overpayment, file a claim for 
reimbursement of medical expenses, and file a claim for an 
increased rating for post-traumatic stress disorder (PTSD).  
Additionally, in a statement received with his notice of 
disagreement, the veteran noted that he had not fractured his 
right leg, but had instead fractured his left one, implying 
that his claim should be characterized as a claim of service 
connection for a fractured left leg.  (Despite this 
statement, the veteran has not withdrawn from appeal the 
right leg issue, which is addressed below.)  As all these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.

The decision below addresses the veteran's claim of service 
connection for residuals of a right leg fracture and his 
petition to reopen a claim of service connection for 
residuals of frozen feet.  The remaining claims are addressed 
in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran does not have residuals of a right leg 
fracture that are attributable to his active military 
service.

2.  By a September 1998 rating decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for residuals of frozen feet.

3.  Evidence received since the September 1998 decision 
relates to an unestablished fact necessary to substantiate 
the residuals of frozen feet claim and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a right leg 
fracture that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A September 1998 rating decision, which denied a petition 
to reopen a claim of service connection for residuals of 
frozen feet, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for residuals 
of frozen feet has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Residuals of a Right Leg Fracture

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for residuals of a right leg fracture has been 
accomplished.  Through a September 2004 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
By a March 2006 notice letter, the RO provided the veteran 
with the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
August 2006, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
right leg fracture issue.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Battle Creek and Saginaw, Michigan.  The veteran 
has also submitted records from multiple private treatment 
providers.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of this claim that need to be obtained.

Although a VA examination was not provided in connection with 
the right leg fracture claim, one is not necessary to decide 
the claim.  As detailed in the analysis section, because the 
information and evidence does not establish that the veteran 
suffered an event, injury, or disease in service, and because 
the evidence does not indicate that a right leg fracture may 
be associated with the veteran's military service, the Board 
finds that a medical examination was not warranted.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he never had an injury to his right 
leg in service.  In a July 2006 statement, he stated that he 
injured his left leg in service and not his right leg.  The 
veteran's service medical records reflect treatment for a 
left leg injury in June 1944.  There is no indication in the 
service medical records that the veteran injured his right 
leg during active military service.  Additionally, there is 
no post-service medical evidence of record suggesting that 
the veteran has residuals of a right leg fracture.  The Board 
notes that the veteran was granted service connection for 
residuals of a left ankle sprain by an August 1946 rating 
decision.  In light of these circumstances and the evidence 
of record, the Board finds that service connection for 
residuals of a right leg fracture is not warranted.

II. Residuals of Frozen Feet

The veteran originally filed a claim of service connection 
for residuals of frozen feet in July 1997.  The claim was 
denied by the RO in October 1997.  In September 1998, the RO 
denied a petition to reopen the previously denied claim.  The 
veteran disagreed with that decision in April 2004.  However, 
the time period for an appeal had expired and the September 
1998 decision had become final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Consequently, 
the RO treated the veteran's statement as a new petition to 
reopen the previously denied claim of service connection for 
residuals of frozen feet.  In the April 2005 rating decision, 
the RO continued to deny the veteran's petition to reopen the 
claim.

VA may reopen and review a previously denied claim if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  Although the RO declined to reopen the 
veteran's claim, the Board must still address whether new and 
material evidence has been presented.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the September 1998 
decision.  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The veteran contends that he had cold exposure during his 
military service in Europe during World War II.  
Specifically, the veteran alleges that he was exposed to cold 
conditions in 1945 during the Battle of the Bulge and at 
other times in France and Germany.  He asserts that he 
suffered from frozen feet or immersion foot syndrome as a 
result of the cold exposure.  The veteran believes that the 
in-service injury resulted in residual disability of his 
feet, including peripheral neuropathy, and that he should 
therefore be service connected.

In the October 1997 decision on the merits, the RO denied the 
veteran's claim because the evidence did not show that the 
veteran incurred frozen feet during his military service.  
Specifically, the RO relied on the absence of evidence of 
cold exposure or foot treatment in the veteran's service 
medical records and the May 1946 separation examination that 
indicated normal feet.  Consequently, the veteran needed to 
submit new and material evidence that he suffered an in-
service event, injury, or disease.  Evidence concerning that 
element of a service connection claim was needed in order to 
reopen his claim.

Evidence submitted by or obtained on behalf of the veteran 
since the September 1998 decision included private medical 
records from multiple providers, treatment records from the 
Battle Creek and Saginaw VAMCs, a March 2005 VA examination 
report, lay statements, articles, and a book authored by the 
veteran.  Notably, the veteran submitted a lay statement from 
W.H.S. in June 2006.  W.H.S. stated that he served with the 
veteran during World War II at the Battle of the Bulge.  
W.H.S. reported that he had personal knowledge that the 
veteran suffered from frozen feet and gangrene and that he 
had to be hospitalized for the conditions.

The Board notes that the veteran was granted service 
connection for PTSD by a rating decision in April 2005.  In 
awarding service connection, the RO conceded that that the 
veteran was in combat at the Battle of the Bulge and near the 
Rhine River.  Such a finding was not made in previous 
decisions.  The law provides that satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The Board finds that June 2006 statement from W.H.S. is 
material because it relates to an unestablished fact 
necessary to substantiate the claim; i.e., an in-service 
event, injury, or disease.  Because credibility of the 
evidence is presumed for the purposes of a new and material 
evidence analysis, the statement provided by W.H.S. referring 
to cold conditions during military service is new and 
material.  Accordingly, the veteran's claim of service 
connection for residuals of frozen feet is reopened.


ORDER

Service connection for residuals of a right foot fracture is 
denied.

The veteran's claim of service connection for residuals of 
frozen feet is reopened; to this limited extent, the appeal 
is granted.


REMAND

In light of the reopening of the veteran's claim of service 
connection for residuals of frozen feet, the Board finds that 
the veteran should be afforded a VA examination in connection 
with his claim.  The examination is necessary in order to 
identify any residual disability of frozen feet and to have 
an examiner provide an opinion regarding the relationship 
between any current residuals and any in-service cold injury.

Further development is also necessary for the claims of 
service connection for a dental condition, arthritis, 
disability of the spine, and hearing loss.  The veteran 
contends that he suffered injuries when he was blown off the 
wall of a bridge by a mortar attack near the Rhine River.  He 
asserts that he incurred dental trauma, an injury to his back 
and joints, and a concussion that caused hearing loss.  The 
veteran believes that he has current disabilities that are 
related to the in-service injury.

As noted in the decision, the veteran engaged in combat with 
the enemy.  Therefore, based on his lay testimony, there is 
sufficient proof that the event of the mortar attack on the 
bridge and the subsequent injuries occurred.  However, a 
veteran who establishes in-service incurrence of an injury or 
disease through application of section 1154(b) must 
nonetheless submit sufficient evidence of a causal nexus 
between that in-service event and a current disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

In the veteran's case, no medical professional has commented 
on whether there is a nexus relationship between the 
veteran's injuries during his military service and any 
current disability.  Accordingly, he should be scheduled for 
dental, orthopedic, and audiological examinations.  The 
examiners should provide an opinion regarding the 
relationship between any current dental condition, arthritis, 
disability of the spine, and hearing loss, and the in-service 
injuries.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

According to the claims file, the veteran was scheduled for 
several examinations in June 2006 at the VAMC in Detroit, 
Michigan.  He failed to report to the examinations.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's original 
compensation claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

The Board notes that it does not appear that the veteran was 
scheduled for a dental or orthopedic examination.  Thus, the 
provisions for failure to report to an examination are not 
applicable to the dental, arthritis, and spine claims.  While 
the veteran failed to report to a scheduled audiological 
examination for his hearing loss claim, he should be 
rescheduled and provided another opportunity to attend an 
examination.  In an October 2006 statement, the veteran 
reported that, because of his poor health and the distance to 
Detroit from his home, he was unable to attend the 
examinations.  The veteran stated that VA told him that they 
would attempt to schedule the examinations closer to his 
home.  Under these circumstances, given the veteran's poor 
health, advancing age, and distance to Detroit, the veteran 
should be scheduled for the VA examinations at a closer VAMC 
(such as Saginaw, Michigan) or outpatient clinic, to the 
extent feasible.

In the same light, the veteran failed to report to a 
scheduled VA skin examination in connection with his claim 
for an increased rating for service-connected psoriasis.  He 
should be scheduled for another examination.  He has stated 
that the condition has worsened.  A December 2004 VA 
treatment record reflects a diagnosis of psoriatic skin 
lesions.  Given the veteran's statement and given that the 
last VA examination on this matter was in March 1998, an 
examination is necessary in order to determine the current 
severity of the service-connected disability.

Finally, the veteran should be sent an updated VCAA letter 
notifying him of the information and evidence necessary to 
substantiate his claims.  This is especially necessary in 
light of the reopening of the frozen feet service connection 
claim.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate his claims.  The veteran 
must be told to provide any evidence in 
his possession that pertains to his 
claims.  The letter should also contain 
notice of the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 47.  The 
veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Schedule the veteran for neurological 
(cold injury residuals), dental, 
orthopedic, audiological, and skin 
examinations, as well as any other 
appropriate examination as necessary.  To 
the extent feasible, schedule the veteran 
with a VAMC or outpatient clinic closest 
to his home.

The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiners designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

The appropriate examiner should determine 
the current diagnosis(es) of:  residuals 
of frozen feet, dental condition, 
arthritis, disability of the spine, and 
hearing loss, and the etiology of such 
disability should be noted.  Based on a 
thorough review of the evidence of 
record, the appropriate examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has a 
current disability that is related to his 
period of military service.  Each 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  All opinions 
should be set forth in detail and 
explained in the context of the record.

The skin examiner should indicate the 
percentage of the veteran's entire body 
that is affected by his psoriasis, and a 
specific finding should be made as to the 
percentage of exposed areas affected.  
The examiner should determine if the 
veteran requires systemic therapy for 
psoriasis, such as corticosteroids or 
other immunosuppressive drugs; and, if 
so, the total duration in weeks of such 
therapy during a 12-month period.  The 
examiner should also identify whether the 
psoriasis or any associated scarring of 
the face are disfiguring.  In this 
regard, the examiner should identify 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  
Likewise, the examiner must identify any 
of the following characteristics of 
disfigurement:

Scar 5 or more inches (13 or more 
cm.) in length. Scar at least one-
quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of 
scar elevated or depressed on 
palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).  Underlying soft tissue 
missing in an area exceeding six 
square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).

After the examination reports have been 
completed, they should be reviewed to 
ensure that they are in complete 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


